Dismissed and Memorandum Opinion filed April 15, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00016-CV
NO. 14-10-00137-CV
 
____________
 
DARREN D. CHAKER, Appellant
 
V.
 
NICOLE P. MATEO, Appellee
 

 
On Appeal from the
247th District Court
Harris County,
Texas
Trial Court Cause
Nos. 2009-06141 & 2009-70010
 

 
M E M O R
A N D U M   O P I N I O N
Appellant
filed separate notices of appeal in  each case seeking to appeal the trial
court’s December 15, 2009, order granting appellant’s former counsel’s motion
to withdraw.  On March 3, 2010, appellant filed a motion asking this court to
stay the proceedings in cause number 2009-70010.  Appellant supplemented his
motion on March 11, 2010.
                                                                                                                                    
No
clerk’s records have been filed in these appeals during the pendency of the
determination of appellant’s claim of indigence.  See Tex. R. App. P.
20.1(i).  On March 16, 2010, appellant filed a request for an extension of time
to file the record. According to information provided by the Harris County
District Clerk’s office, a final judgment in cause number 2009-06141 was signed
August 5, 2009.  Therefore, a notice of appeal filed January 4, 2010, is
untimely to invest this court with jurisdiction over cause number 2009-06141.  See
Tex. R. App. P. 26.1.  In addition, the order appellant seeks to appeal in
cause number 2009-70010 is interlocutory.  According to the scheduling order,
trial is set for April 19, 2010. Interlocutory orders may be appealed on when
permitted by statute. See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d
266, 272 (Tex. 1992) (holding that unless specifically authorized by statute,
Texas appellate courts may review only final orders or judgments).  No statute
allows an appeal from an interlocutory ruling on an attorney’s request to
withdraw.
Accordingly,
on March 9, 2010, this court notified the parties of its intention to dismiss
the appeals for want of jurisdiction unless any party filed a response
demonstrating that this court has jurisdiction over these appeals on or before
March 26, 2010.  See Tex. R. App. P. 42.3(a).  On March 26, 2010,
appellee filed a response in opposition to appellant’s motion for stay and a
motion to dismiss the appeal in cause number 2009-70010.  Appellee asked that
the appeal be dismissed for want of jurisdiction because the order being
appealed was not subject to an interlocutory appeal.  Appellee also asked for
attorney’s fees, costs, and expenses as damages.
On April
2, 2010, appellant filed a motion to dismiss and opposition to sanctions.
Appellant acknowledged that his appeal is premature.  He asserts that sanctions
are not appropriate in this case. See Tex. R. App. P. 45. 
The
parties do not address the attempted appeal of cause number 2009-06141.  It is
clear, however, that the final judgment in that case is no longer subject to
appeal.
We grant
the motions to dismiss.  We deny appellee’s motion for sanctions. All other
pending motions are denied as moot.
Accordingly,
these appeals are ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.